DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-20 are of U.S. Patent No. 11006344 (hereinafter P11006344) in view of Tang (US 20200404567).
For claim 1, P11006344 discloses a method for evaluation of User Equipment (UE) Route Selection Policy (URSP) rules, comprising: 
(a) starting an application by a User Equipment (UE) in a mobile communication network (claim 1 “(a) starting an application by a user equipment (UE) in a mobile communication network”); 
(b) selecting a non-default URSP rule from one or more configured non-default URSP rules in response to a traffic descriptor of the non-default URSP rule matching the application information (claim 1 “(b) selecting a non-default URSP rule from one or 
(c) selecting a route selection descriptor from a list of route selection descriptors of the non-default URSP rule (claim 1 “(c) obtaining a suitable protocol data unit (PDU) session based on a list of route selection descriptors of the non-default URSP rule”); 
(d) matching or establishing a Protocol Data Unit (PDU) session for the application by ignoring URSP rule (claim 1 “skipping the default URSP rule and indicating a failure when the application matches at least one non-default URSP rule but fails to associate with any PDU session after evaluating all non-default URSP rules”).
P11006344 is silent on but Tang, in the same field of 5G communication, disclose URSP includes preferred access type ([0026]-[0038] “For the URSP policy, refer to the following example. For example, the URSP policy may include a URSP rule 1 (rule 1): … Access Type: 3GPP access. [0034] URSP rule 2 (rule 2): … [0038] Access Type: Non-3GPP access”)” and [0052]-[0057] “For example, referring to Table 2 above, when Precedence and a Traffic Descriptor in Table-1 in the 5GS URSP Rules are reused, for a set of parameters for the EPS added to an RSD, mapping relationships are as follows: … Access Type preference-> Access Type preference” and [0151], such as “a plurality of UE policy rules corresponding to a plurality of orders of precedence currently exist (each policy rule may correspond to a parameter combination); then, a most preferred policy rule is selected from the plurality of orders of precedence, and whether a PDU session and a PDU connection ”) OOSA would be motivated to apply the known technique of Tang to the known method disclosed by P11006344 to yield predictable result of using URDP for 5G communications.
Therefore, it would be obvious to one of ordinary skilled in the art (OOSA) to apply the teaching of Tang to the system disclosed by P11006344 for the benefit of facilitating 5G communications ([0006] of Tang).
	Claim 11 is rejected because it is the corresponding UE claim that perform the method of claim 1 and has the same subject matter.
	As to claims 2 and 12, P11006344 in view of Tang discloses claims 1 and 11, wherein the matching in (d) involves finding an existing PDU session that matches the route selection descriptor, except the preferred access type (suggested by claim 1 “skipping the default URSP rule and indicating a failure when the application matches at least one non-default URSP rule but fails to associate with any PDU session after evaluating all non-default URSP rules” and claim 2 “wherein each configured URSP rule has a precedence value, and wherein the selecting in (b) is in an order based on the precedence value”)..
	As to claims 3 and 13, P11006344 in view of Tang discloses claims 1 and 11, wherein the route selection descriptor further comprises a multi-access preference, and the matching in (d) involves finding an existing PDU session that matches the route selection descriptor, except the preferred access type and the multi-access preference (suggested by claim 3 “wherein the route selection descriptor further comprises a multi-access preference, and the matching in (d) involves finding an existing PDU session 
	As to claims 4 and 14, P11006344 in view of Tang discloses claims 1 and 11, wherein the establishing in (d) involves establishing a new PDU session based on the preferred access type (claim 5 “involves establishing a new PDU session that matches a route selection descriptor from the list” in view of the parent claims which discloses that selection descriptor includes the preferred access type).
	As to claims 5 and 15, P11006344 in view of Tang discloses claims 1 and 11, wherein the route selection descriptor further comprises a multi-access preference, and the establishing in (d) involves establishing a new PDU session based on the preferred access type or the multi-access preference (claim 5 “involves establishing a new PDU session that matches a route selection descriptor from the list” in view of the parent claims which discloses that selection descriptor includes the preferred access type).
	As to claims 6 and 16, P11006344 in view of Tang discloses claims 1 and 11, Tang further discloses the establishing in (d) is performed by using the preferred access type in response to the preferred access type indicating 3.sup.rd Generation Partner Project (3GPP) or non-3GPP, and the matching in (d) is performed by ignoring the preferred access type in response to the preferred access type indicating multi-access ([0026]-[0038] “For the URSP policy, refer to the following example. For example, the URSP policy may include a URSP rule 1 (rule 1): … Access Type: 3GPP access. [0034] URSP rule 2 (rule 2): … ”)”). The motivation is the same as that of claim 1.
	As to claims 7 and 17, P11006344 in view of Tang discloses claims 1 and 11, Tang further discloses the route selection descriptor further comprises information of whether the preferred access type is a strict requirement or not, and the matching or establishing in (d) is performed by using the preferred access type in response to the information indicating that the preferred access type is a strict requirement ( [0052]-[0057] “For example, referring to Table 2 above, when Precedence and a Traffic Descriptor in Table-1 in the 5GS URSP Rules are reused, for a set of parameters for the EPS added to an RSD, mapping relationships are as follows: … Access Type preference-> Access Type preference”). The motivation is the same as that of the parent claims.
	As to claims 8 and 18, P11006344 in view of Tang discloses claims 7 and 17, Tang further discloses the information is included in a new route selection descriptor component or is an indicator included in the preferred access type ([0154] “Precedence of URSP Rules is used to determine a sequential order of using the Rules; contents described in Traffic descriptors in a plurality of Rules overlap, PDU Sessions of the overlapped data flows is transferred by preferentially using a URSP Rule that has higher Precedence”). The motivation is the same as that of the parent claims. 
	As to claims 9 and 19, P11006344 in view of Tang discloses claims 1 and 11, Tang further discloses the route selection descriptor further comprises a required a plurality of UE policy rules corresponding to a plurality of orders of precedence currently exist (each policy rule may correspond to a parameter combination); then, a most preferred policy rule is selected from the plurality of orders of precedence, and whether a PDU session and a PDU connection corresponding to the policy rule are a PDN connection to which application data can be handed over is determined”, preferred policy rules are preferred/required access type). The motivation is the same as that of the parent claims.
	As to claims 10 and 20, P11006344 in view of Tang discloses claims 1 and 11, Tang further discloses the route selection descriptor comprises a Route Selection Validation Criteria (RSVC) with a new component indicating a criteria related to a registration status of the UE, and the matching or establishing in (d) is performed by using the preferred access type in response to the registration status indicating that the UE is registered over the preferred access type ([0138] discloses rule validation of Route Selection in Table 4). The motivation is the same as that of the parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462